No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 1
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 2
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 3
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 4
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 5
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 6
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 7
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 8
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 9
                                       of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 10
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 11
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 12
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 13
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 14
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 15
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 16
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 17
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 18
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 19
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 20
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 21
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 22
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 23
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 24
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 25
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 26
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 27
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 28
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 29
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 30
                                        of 31
No. 1:17-bk-00021   Doc 881-1   Filed 01/07/21   Entered 01/07/21 12:57:04   Page 31
                                        of 31
